Citation Nr: 0620111	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  03-23 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the residuals of a 
contusion to the head.

2. Entitlement to service connection for headaches as 
secondary to a head injury.


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision.  The Board 
issued a decision in June 2004.  Following a joint motion to 
remand by the parties, granted by the Court, the Board's 
decision regarding service connection for headaches was 
vacated, and remanded to the Board.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In its June 2004 decision, the Board denied service 
connection for a headache disorder, since the evidence did 
not reflect a diagnosis of a chronic headache disability.  At 
the same time, the Board remanded a claim for service 
connection for residuals of a contusion to the head because 
the service records showed the veteran sustained a contusion 
to his nose.  With no diagnosis of a chronic headache 
disability in the more than two decades since service, it 
would seem any residual of the nose contusion would be 
something other than a chronic headache disability.  
Nevertheless, the joint motion supporting the Court order 
vacating the Board's decision considered the matters 
regarding headaches and residuals of a contusion to the head 
to be inextricably intertwined and required simultaneous 
adjudication.  The joint motion also suggested a medical 
opinion would be useful as to whether there is any link 
between any post service headache complaint with the in-
service contusion.  

In view of the foregoing, the case is remanded for the 
following:

1.  Schedule the veteran for a VA 
examination to determine what, if any, 
residual disabilities have resulted from 
the in-service accident in which the 
veteran was struck in the face by a 
machine gun.  The examiner should be 
provided with the veteran's claims file 
and asked to fully review it.  Any opinion 
should be supported by a full rationale.  
The examiner should specifically address 
the veteran's complaints of headaches 
noted in a February 9, 2001 treatment 
note, and provide an opinion as to whether 
it is as likely as not (50 percent or 
greater) that any current headaches were 
caused by either the machine gun contusion 
in service or by some other in-service 
incident. 

2.  When the development requested above 
has been completed, the claim should again 
be reviewed on the basis of the additional 
evidence.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



